DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 36-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed invention of a covered-stent is the original invention and new claims to a method of making is distinct and separate from what was claimed originally. Inventions I (covered stent) and II (method of making) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed (claim 11) does not require rectangular films to be used to apply as a cover on the stent. Additionally the method of making does not require a stent with a light transmittance greater for the outer film than the inner film. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 31 is objected to because of the following informalities:  in lines 12 and 13, the recitation of “ the restoration angle of the outer coating film is greater than the restoration angle of the outer coating film when….” reads or appears to be improper as why is there a repeat or comparison of the outer coating film to itself.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any teaching reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,13,14,16,17,19,20,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The clause  “light transmittance” in claim 11 is used by the claim to mean “surface texture smoothness,” while the accepted meaning is “ability to permit light to pass through.” The term is indefinite because the specification does not clearly redefine the term. According to the specification, page 9 the outer surface is described to be smoother than the inner surface for different cell surface adherence properties. It is not understood how light has anything to do with surface texture for cells.
Claim 32 recites the limitation "the resilience" in lines 1,2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Is this resilience related to or have any relationship with the restoration angle?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 31, it is not clear what exactly is “restoration angle” recited in the claim as it states the “standing each coating film for natural restoration until the angle between the area A and the area B does not change” however, there is not a clear description according to the disclosure what this property exactly is. There is mention of the films being resilient as understood with respect to an ability of the material to rebound, but it is not clear what the feature is meant to encompass by restoration angle, is it the same as a preset recovery in the film such as a rapid recovery characteristic or deformation limit?  The specification does not detail to much extent the meaning of “restoration angle” but uses the term “restoration” one time so it appears inconclusive the written description has a clear definition with sufficient clarity what the property is exactly meant to encompass or how it is imparted specifically in the material. If a material used in the test provides the “restoration angle” as claimed is it sufficient to use as a film with the stent? One does not know because the specification does not with clear understanding what the property is desired to be achieved by this angle to know what is the link between the angle and restoration, meaning if a material is tested with the same protocol as claimed, and has the resulting angle, then does the material possess the property to be able to consider it having a “restoration angle” as recited? This was not originally described.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11,13,16,17,19,20,31,33,35 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 105496603) in view of Murch (WO 00/51522). 
Fig. 4 of CN ‘603 shows a covered stent, wherein the covered stent comprises a radially compressible inner stent ( front leading end section) and an outer stent covering the inner stent (larger flared portion), the inner stent comprises an inner support skeleton and an inner coating film arranged on the inner support skeleton; and the outer stent covering the inner stent, wherein the outer stent covers at least part of the inner stent, the outer stent comprises an outer support skeleton and an outer coating film arranged on the outer support skeleton, one end of the outer coating film is hermetically connected to the inner coating film, see translation. However, Xiao did not disclose the light transmittance of the outer coating film is greater than that of the inner coating film. Murch teaches (page 8, lines 1st full paragraph) a stent graft with inner and outer coating films and also that the coating for the outer film is thinner or of a thickness less than the inner coating film such that it keeps the stent graft with a low profile. It must be noted that according to Applicant’s specification, page 9 the outer surface is described to be smoother than the inner surface for different cell surface adherence properties thus establishing different light transmittance properties. Due to the thickness of the outer coating film being thinner per the modification with Murch, it is inherent that the light transmittance of the outer coating film is greater than the inner coating film. It would have been obvious to one of ordinary skill in the art to use a thin cover film as taught by Murch with the stent cover of Xiao such that the delivery profile is small for a minimally invasive insertion configuration and is easily applied about the structure to be sufficiently flexible. Regarding claims 13,33 Xiao did not disclose the outer coating film is thinner than the inner coating film. Murch teaches (page 8, lines 1st full paragraph) a stent graft with inner and outer coating films and also that the coating for the outer film is thinner or of a thickness less than the inner coating film such that it keeps the stent graft with a low profile. It would have been obvious to one of ordinary skill in the art to use an outer coating film with a thickness that is smaller than an inner coating film as taught by Murch with the stent cover of Xiao such that the delivery profile is small for a minimally invasive insertion configuration and is easily applied about the structure to be sufficiently flexible.  It With respect to claim 16, Xiao does disclose (page 6 of translation) that the inner and outer covering films are made of PTFE and both are bonded the same way, thus it can be construed that the peel force of the outer coating film is not smaller than that of the inner coating film. Regarding claim 17, Xiao discloses (page 3 and 9 of translation) the radial support force of the outer support skeleton is smaller than of the inner support skeleton. Regarding claim 19, Xiao discloses (Fig. 4A) the outer stent comprises a tapered section and a straight section connected to the tapered section and one end of the tapered section away from the straight section is hermetically connected to the inner stent, pages 3,6 of translation. Regarding claim 20, Xiao also disclose (page 10,11 of translation) that there can be a covered stent where the diameter of the straight section is not less than 1.5 times the diameter of the inner stent.  With respect to claim 31, Fig. 4 of CN ‘603 shows a covered stent, wherein the covered stent comprises a radially compressible inner stent ( front leading end section) and an outer stent covering the inner stent (larger flared portion), the inner stent comprises an inner support skeleton and an inner coating film arranged on the inner support skeleton; and the outer stent covering the inner stent, wherein the outer stent covers at least part of the inner stent, the outer stent comprises an outer support skeleton and an outer coating film arranged on the outer support skeleton, one end of the outer coating film is hermetically connected to the inner coating film, see translation. However, Xiao did not disclose the restoration angle of the outer coating film is greater than that of the (inner)? coating film as best understood. Murch teaches (page 8, lines 1st full paragraph) a stent graft with inner and outer coating films and also that the coating for the outer film is thinner or of a thickness less than the inner coating film such that it keeps the stent graft with a low profile. It must be noted that according to Applicant’s specification, page 10 the outer film is described to be thinner than the inner film for delivery profile features thus establishing different restoration angles (as best understood). Due to the thickness of the outer coating film being thinner per the modification with Murch, it is inherent that the restoration angle of the outer coating film is greater than the inner coating film. It would have been obvious to one of ordinary skill in the art to use a thin cover film as taught by Murch with the stent graft of Xiao such that the delivery profile is small for a minimally invasive insertion configuration and is easily applied about the structure to be sufficiently flexible. Since the prior art as combined suggest the claimed invention or is of the same scope, the prior art coating film for the inner and outer films as recited are fully capable of being tested under the same parameters and can provide a covered stent resulting with the outer coating film and inner coating film as claimed.  Thus, a test taking a rectangular inner coating film and a rectangular outer coating film of the same size respectively, dividing each coating film into an area A and an area B along a middle line of its long side, folding each coating film along the middle line of its long side until the area A coincides with the area B, and standing each coating film for natural restoration until the angle between the area A and the area B does not change; and wherein the restoration angle between the area A and the area B in the outer coating film is 120° to 150°, the restoration angle between the area A and the area B in the inner coating film is 90° to 130° can be applied to the material used in the prior art stent covering providing the same properties.
With respect to claim 35, Xiao does disclose (page 6 of translation) that the inner and outer covering films are made of PTFE and both are bonded the same way, thus it can be construed that the peel force of the outer coating film is not smaller than that of the inner coating film. 
Claim(s) 14,34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 105496603) in view of Murch (WO 00/51522) as applied to claims 13,33 respectively above, and further in view of Kitano et al. (WO 2014/148122). Xiao in view of Murch is explained supra. However, Xiao as modified by Murch did not explicitly disclose the thickness of the outer coating film to be within the range of 10-50 µm and the thickness of the inner coating film is within the range of 20-70 µm. Kitano et al. teach  (page 4 of translation) that the thickness of the outer coating film is less than the inner coating film and the outer coating film thickness can fall within the range of 10-50 µm and the inner coating film thickness can be within the range of 20-70 µm. It would have been obvious to one of ordinary skill in the art to select the appropriate thickness for the outer and inner coating films and have outer coating film to be within the range of 10-50 µm and the thickness of the inner coating film is within the range of 20-70 µm as taught by Kitano et al. on the stent with a cover disclosed by Xiao as modified by Murch such that the appropriate dimensions are provided for the lumen in which it is to be delivered. 
	Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 105496603) in view of Murch (WO 00/51522) as applied to claim 31 above, and further in view of Brauker et al. (6517571). Xiao in view of Murch is explained supra. However, Xiao as modified by Murch did not explicitly disclose the resilience of the outer coating film is 15-20% and the resilience of the inner coating film is 10-15%. Brauker et al. teach (col. 7, lines 36,37) that the resilience of the stent cover can be 10 or 15 or 20%.  It would have been obvious to use a resilience for the outer coating film of 15-20% and the resilience of the inner coating film be 10-15% as taught by Brauker et al. with the stent cover of Xiao as modified by Murch such that appropriate recovery property is provided for the cover. It is noted that Brauker teaches (col. 7, lines 29,30) the outer or stent covering is thinner than an inner lining and that a greater resilience or stretch (col. 7, lines 33,34) is provided via the thickness being smaller for an outer cover.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799